If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



BRIAN DEAN, D.O.,                                                  UNPUBLISHED
                                                                   January 23, 2020
              Plaintiff/Counterdefendant-
              Appellant,

V                                                                  Nos. 345213; 345374
                                                                   Saginaw Circuit Court
ST. MARY’S OF MICHIGAN,                                            LC No. 17-033584-CK

              Defendant/Counterplaintiff-
              Appellee.


Before: BOONSTRA, P.J., and TUKEL and LETICA, JJ.

PER CURIAM.

        Plaintiff, a physician formerly employed by defendant hospital, appeals1as of right the
trial court’s orders granting summary disposition in favor of defendant and denying in part his
motion for reconsideration. We affirm.

                                            I. FACTS

        The trial court’s order granting summary disposition includes a summary of some of the
facts underlying this case:

               Around January 14, 2016, Plaintiff was employed by Defendant as an
       emergency room physician. During the course of Plaintiff’s employment,
       Plaintiff notified Defendant of activities the Plaintiff believed to be alleged
       malpractice and that he was not “liked” which he claimed exhibited an alleged
       animosity towards him. On July 19, 2016, Plaintiff was notified of termination of


1
  We note that defendant’s challenge to our jurisdiction is misplaced because whether plaintiff
raised an issue that was decided below bears on issue preservation and the applicable standard of
review, not on our appellate jurisdiction.



                                               -1-
       his employment for cause. The termination letter stated Plaintiff violated Sections
       2.6.3, 2.6.4, and 3.2.3 of his employment agreement with Defendant and that he
       breached several of the bylaws, Plaintiff also alleges that defamatory letters
       started after he refused to repay his “sign-on” bonus.

               After the termination, Plaintiff states that Defendant continued to retaliate
       against him by making defamatory statements to various potential employers.
       Plaintiff also claims that Defendant falsely related information to two hospitals,
       stated that Plaintiff violated federal and Michigan statutes, failed to abide by the
       bylaws, rules, and regulations; and lastly, that Plaintiff failed to perform his duties
       in accordance with the standard of care.

        When defendant terminated plaintiff’s employment and staff privileges before expiration
of the contractual term, plaintiff commenced this action, claiming breach of contract, breach of
bylaws, defamation, and violation of public policy. Defendant filed a counterclaim for
repayment of plaintiff’s signing bonus, alleging breach of contract, unjust enrichment, claim and
delivery, and common-law and statutory conversion. After both parties filed cross-motions for
summary disposition, the trial court granted defendant’s motion and ordered plaintiff to repay his
full signing bonus. Plaintiff filed a motion for reconsideration that the trial court granted in part,
reducing the amount he was required to pay to defendant, but otherwise denied. This appeal
follows.

                                   II. EVIDENTIARY ISSUES

        Plaintiff argues that the trial court erred by denying his discovery request for certain
documents defendant resisted disclosing as peer-review materials and his request to submit an
additional deposition after the cross-motions for summary disposition were argued and decided.
We review a trial court’s evidentiary rulings for an abuse of discretion. Price v Long Realty, Inc,
199 Mich App 461, 466; 502 NW2d 337 (1993). “An abuse of discretion occurs when the trial
court’s decision is outside the range of reasonable and principled outcomes.” Smith v Khouri,
481 Mich 519, 526; 751 NW2d 472 (2008).

                                A. PEER-REVIEW MATERIALS

        On appeal, plaintiff provides little information about the documents at issue. He asserts
that they were created after he was terminated and that all but one of the documents’ authors
“were not part of a peer review committee.” Plaintiff does, however, refer to his request for
production below, in which he described many documents and referred to an earlier request for
“all peer review materials related to Plaintiff.” In responding to the motion, defendant noted that
it had generally complied with plaintiff’s discovery requests, but not the one for peer-review
materials because those materials were absolutely privileged. The trial court reviewed the
documents at issue in camera and announced on the record its finding that they were peer-review
materials and thus privileged from disclosure.

        We review “de novo as a question of law the applicability of a privilege.” Denhof v
Challa, 311 Mich App 499, 510; 876 NW2d 266 (2015) (quotation marks omitted). We review
any attendant factual findings for clear error. MCR 2.613(C).

                                                 -2-
         MCL 333.21513(d) requires the “owner, operator, and governing body” of a licensed
hospital to organize its “medical staff to enable an effective review of the professional practice in
the hospital for the purpose of reducing morbidity and mortality and improving the care provided
in the hospital for patients.” MCL 333.20175(8) states that “[t]he records, data, and knowledge
collected for or by individuals or committees assigned a professional review function in a health
facility or agency . . . are confidential, shall be used only for the purposes provided in this article,
are not public records, and are not subject to court subpoena.”

        In Krusac v Covenant Med Ctr, 497 Mich 251, 257-263; 865 NW2d 908 (2015), our
Supreme Court recognized that the statutory privilege protecting peer-review materials extended
to administrative and criminal investigations, and overruled extant caselaw to extend coverage to
objective facts that may be presented within peer-review materials.

        Plaintiff cites Krusac, 497 Mich at 260, for the proposition that only records that are
created by peer-review committees are protected. However, although much of the discussion in
Krusac is indeed directed toward “peer review committees,” the Supreme Court also clarified
that, for purposes of that case, it would “use ‘peer review committee’ to refer generally to
‘individuals or committees assigned a professional review function’ under MCL 333.20175(8)
and ‘individuals or committees assigned a review function’ under MCL 333.21515.” Krusac,
497 Mich at 257 n 1 (emphasis added). Thus, plaintiff’s argument, that some of the materials
sought might have been the work product other than of an actual peer-review committee, is
unavailing here.

        Plaintiff also asserts that defendant did not apply its own statutorily required bylaws to
his situation and argues that this demonstrates that peer-review operations were not involved.
However, plaintiff does not explain why any given deviation from normal operational policy or
duty would undercut the status of peer-review materials. Further, our Supreme Court in Krusac
rejected any suggestion that any failure of the defendant’s duty “to publish certain information in
the medical record should be deemed a waiver,” on the ground that “deeming the peer review
privilege waived is not among the sanctions provided by the Legislature for violations of §
20175(1).” Id. at 262 n 9.

        As noted, the trial court ruled against disclosure of these documents only after examining
them. This action complied with Krusac, in which the Supreme Court noted its approval of the
practice of having the trial court examine requested materials in camera to determine if they are
privileged. Id. at 254-255, 258. But the results of such off-the-record investigation and fact-
finding are not entirely present on the record.

        We also decline plaintiff’s request for us to engage in our own in camera review of the
subject documents, as plaintiff’s legal arguments regarding the status of the privileged
documents are meritless. Thus, we affirm the trial court’s determination that the documentation
plaintiff sought here was not subject to disclosure because it was privileged peer-review material.

                                  B. SUPPLEMENTAL EXHIBIT

     The trial court entered a scheduling order setting a trial date and stating that motions for
summary disposition “shall be timely filed and heard before the Court no later than 60 days

                                                  -3-
before trial.” The trial court heard the parties’ cross-motions for summary disposition four days
before that deadline. Two days later, plaintiff moved to file the transcript of the deposition of
plaintiff’s physician colleague as a supplemental exhibit. Plaintiff’s counsel stated that the
deposition was taken the same day that plaintiff filed his response to defendant’s motion for
summary disposition. Defendant’s counsel objected. The trial court determined that it would not
consider the deposition because “the motion for summary disposition was heard, and that all
documents were to be provided within a certain time period,” but “weren’t provided within a
certain time period.”

        In his motion below, plaintiff cited MCR 2.116(G)(1)(a)(iv), which in turn states that “no
additional or supplemental briefs may be filed without leave of the court.” Plaintiff, perhaps
recognizing that this rule refers to briefs, not depositions or other late-offered evidence, cited this
authority for the proposition that courts have the inherent authority to limit and thus allow the
presentation of evidence. However, defendant does not dispute that the trial court had the
discretion to excuse the poor timing and accept the deposition; instead, defendant argues that the
court did not abuse its discretion in declining to do so in this instance. Further, plaintiff does not
suggest that the court was unaware of its ability to exercise its discretion in favor of accepting
the deposition. Even so, plaintiff notes that discovery was still open at the time the deposition
was taken. However, just as specific statutory provisions trump related general ones,2 the trial
court’s specific timing limitations relating to motions for summary disposition covered the
offering of evidence for that purpose, even if discovery remained open for other purposes.
Plaintiff otherwise points out that his counsel below “explained to the Circuit Court that the
transcript was not available at the time of filing of the response to the motion for summary
disposition.” Neither explanation suggests that counsel offered specific reasoning below why
plaintiff could not have timely offered a transcript of a deposition taken in response to a motion
filed 21 days before it was heard—or, at least, asked to delay the hearing for that reason—nor
offers to supply the lack of specific reasoning on appeal.

         Plaintiff thus fails to demonstrate that the trial court misunderstood its prerogatives here
and that it misapplied the ordered scheduling particulars. Furthermore, plaintiff makes only
general assertions that the new deposition would have helped him oppose defendant’s motion for
summary disposition. He fails to specify in his motion and supporting brief below or in his
appellate brief, how that testimony would have served that purpose or explain why the trial court
should have regarded it as sufficiently compelling to justify excusing plaintiff’s untimeliness.
We conclude that this lack of argument abandons any claim of error. Houghton v Keller, 256
Mich App 336, 339-340; 662 NW2d 854 (2003) (“An appellant’s failure to properly address the
merits of his assertion of error constitutes abandonment of the issue.”). Alternatively, plaintiff
fails to demonstrate that any error affected the outcome here. Barnett v Hidalgo, 478 Mich 151,
172; 732 NW2d 472 (2007) (stating that reversal was not required over a preserved
nonconstitutional error where the appellant “failed to show that it was more probable than not
that the alleged error was outcome determinative”).



2
    See Gebhardt v O’Rourke, 444 Mich 535, 542-543; 510 NW2d 900 (1994).


                                                 -4-
       For these reasons, we reject this claim of error.

                                 III. PUBLIC-POLICY CLAIM

      Plaintiff argues that the trial court erred by dismissing his public-policy claim as
preempted by the Whistleblowers’ Protection Act (WPA), MCL 15.361 et seq.

        We review a trial court’s decision on a motion for summary disposition de novo. Ford
Credit Int’l, Inc v Dep’t of Treasury, 270 Mich App 530, 534; 716 NW2d 593 (2006). “A
motion for summary disposition under MCR 2.116(C)(8) tests the legal sufficiency of a claim by
the pleadings alone. This Court reviews de novo a trial court’s decision regarding a motion for
summary disposition under MCR 2.116(C)(8) to determine whether the claim is so clearly
unenforceable as a matter of law that no factual development could establish the claim and
justify recovery.” Smith v Stolberg, 231 Mich App 256, 258; 586 NW2d 103 (1998). In
reviewing a trial court’s decision on a (C)(8) motion, we accept as true all factual allegations
supporting the claim and reasonable inferences that may be drawn from them. Id.

        At-will employment relationships may generally be terminated at any time, with or
without cause, meaning for any reason or no reason. Suchodolski v Mich Consol Gas Co, 412
Mich 692, 694-695; 316 NW2d 710 (1982). “However, an exception has been recognized to that
rule, based on the principle that some grounds for discharging an employee are so contrary to
public policy as to be actionable.” Id. at 695. Our Supreme Court has noted that such public-
policy grounds for actionable wrongful termination are usually set forth in statutory prohibitions
of adverse employment actions against “employees who act in accordance with a statutory right
or duty,” but also recognized where the adverse action is in response to an employee’s “refusal to
violate a law in the course of employment,” or “exercise of a right conferred by a well-
established legislative enactment.” Id. at 695-696.

        We have held that, in light of our Supreme Court’s reliance on legislative enactments in
recognizing public-policy bases for wrongful termination actions, “where a statute confers upon
a victim of retaliation the right to sue, that person may not also assert a claim of discharge in
violation of public policy . . . .” Vagts v Perry Drug Stores, Inc, 204 Mich App 481, 485; 516
NW2d 102 (1994).

         The WPA prohibits retaliatory employment action against an employee “because the
employee . . . reports or is about to report . . . a violation or a suspected violation of a law or
regulation or rule promulgated pursuant to law of this state, a political subdivision of this state,
or the United States to a public body, unless the employee knows that the report is false . . . .”
MCL 15.362. “It is the general rule in this state that when a statute creates a new right or
imposes a new duty having no counterpart in the common law, the remedies provided in the
statute for its violation are exclusive and not cumulative.” Shuttleworth v Riverside Osteopathic
Hosp, 191 Mich App 25, 27; 477 NW2d 453 (1991). “[N]o common-law counterpart existed
before passage of the WPA and . . . , therefore, the act is the exclusive remedy for an employee
whose employment is terminated in retaliation for reporting an employer’s violation of the law.
Id. (citation omitted).



                                                -5-
       “The WPA protects an employee who reports or is about to report a violation or
suspected violation of a law or regulation to a public body.” Brown v Mayor of Detroit, 478
Mich 589, 594; 734 NW2d 514 (2007). For this purpose, MCL 15.361(d) broadly defines
“public body” to cover various officials or agencies of state or local government, with its
subparagraph (iv) adding “[a]ny other body which is created by state or local authority or which
is primarily funded by or through state or local authority, or any member or employee of that
body.”

        Plaintiff did not invoke the WPA below, and maintains on appeal that he does not have
an actionable WPA claim because he does not assert that he reported misconduct to anyone other
than defendant itself. And, as defendant is a private hospital, it is not a public body for purposes
of authorizing a cause of action under the WPA. Instead, plaintiff specifically argues that WPA
preemption does not apply to the specific facts of his case. Defendant responds, not that it
constituted a public body for purposes of the WPA, but instead asserts that all public-policy
claims stemming from allegations of employer retaliation are preempted by the WPA, regardless
if the specific facts would give rise to a remedy under the WPA. Thus, the parties disagree on
whether the WPA preempts only those claims for which the WPA provides a cause of action, or
whether the WPA generally preempts all public-policy based employer retaliation claims,
including those for which the WPA offers no remedy. We agree with defendant.

        In Wurtz v Beecher Metro Dist, 495 Mich 242, 248; 848 NW2d 121 (2014), our Supreme
Court noted that the trial court dismissed a public-policy claim on the ground that “the WPA
provided the exclusive avenue of relief,” then concluded that the plaintiff “could not satisfy all of
the WPA’s elements,” while implying no inconsistency in finding that the WPA provided the
exclusive remedy even where the facts did not trigger its applicability. The Court then affirmed
on the ground that “the WPA does not apply when an employer declines to renew a contract
employee’s contract.” Id. at 249. The Court did not suggest that the claim might remain
actionable on public-policy grounds despite the inapplicability of the WPA. Indeed, the Court
stated that “[t]he WPA’s language governs this case without any additional judicial
interpretation” and reiterated that the WPA did not apply to the plaintiff’s status as one seeking
renewal of an employment contract. Id. at 257. The Court’s recognition that the public-policy
claim below was dismissed for failing to trigger the WPA’s protections, coupled with its
assertion that the WPA still governed the matter, indicates that the WPA is the exclusive avenue
for redressing retaliatory employment actions. This is true whether or not the WPA provides a
remedy for the specific forms of, or reasons for, retaliation in a given case.

       Accordingly, we affirm the trial court’s dismissal of plaintiff’s public-policy claim.

                                    IV. CONTRACT CLAIM

        Plaintiff argues that in granting defendant’s motion for summary disposition the trial
court erred by crediting defendant’s position that it terminated plaintiff for cause. “In reviewing
a motion under MCR 2.116(C)(10), this Court considers the pleadings, admissions, affidavits,
and other relevant documentary evidence of record in the light most favorable to the nonmoving
party to determine whether any genuine issue of material fact exists to warrant a trial.” Walsh v
Taylor, 263 Mich App 618, 621; 689 NW2d 506 (2004).


                                                -6-
        A written Physician Employment Agreement executed in January 2016 governed the
relationship between the parties. Section 3.2.3(a) of the agreement provided that defendant “may
immediately terminate this Agreement” if plaintiff “ceases to satisfy any requirement stated in
Section 2.6.” The latter included the following:

              2.6.3 maintain membership in and abide by the bylaws, rules, and
                    regulations of the Medical Staff of St. Mary’s as are necessary for
                    performance of Physician’s services;

              2.6.4 abide by all applicable state and federal statutes and regulations
                    and standards of accrediting and certifying bodies, and cannons of
                    professional ethics, as each may be amended . . . .

Section 3.3.2 provided that should the agreement be terminated, for any reason, “Physician’s
medical staff privileges shall automatically terminate without the right of appeal.”

       Section 4.2 provided for a signing bonus:

       Upon Physician becoming fully credentialed with St. Mary’s and St. Mary’s’
       primary third party payors (as determined in the sole discretion of St. Mary’s) and
       full execution of this Agreement, St. Mary’s shall pay Physician a signing bonus
       of Thirty Thousand and 00/100 Dollars ($30,000.00) (“Signing Bonus”).
       Physician agrees that should he or she fail to fulfill any of her obligations under
       this Agreement, and St. Mary’s terminates this Agreement with cause pursuant to
       Section 3.2.2 or Section 3.2.3 during the first twelve (12) months of this
       Agreement, or Physician voluntarily terminates this Agreement without cause
       during the first twelve (12) months of this Agreement, the Signing Bonus amounts
       received by Physician shall be repaid to St. Mary’s in full within thirty (30) days
       of terminating h[is] employment; provided, however, that 1/12th of the Signing
       Bonus shall be deemed forgiven for each full month that Physician performs
       duties and fulfills her obligations under this Agreement (e.g., if Physician is
       employed by St. Mary’s for six months, one-half of the Signing Bonus repayment
       obligation is forgiven). . . .

Paragraph 11 spelled out that the agreement “constitutes the entire agreement of the parties
concerning the subject matter hereof and supersedes all previous representations, understandings
and agreements of the parties, whether oral or written, concerning the same,” and “may only be
modified, altered, amended, revised or extended by a written document signed by the parties
herein.”

       The trial court explained its decision on the contract claims as follows:

               [T]he contract provided to Plaintiff . . . stated within that Defendant could
       terminate Plaintiff for two reasons; first being without cause by providing
       Plaintiff with 90 days advanced written notice or second, that Plaintiff could be



                                                -7-
       terminated immediately if Plaintiff failed to satisfy any requirements stated in
       Section 2.6 of the agreement.

               Here, Plaintiff did not need 90 days’ notice because St. Mary’s had cause
       to terminate without giving notice. The cause is justified from the multiple
       employees and patients complaints and the treatment Plaintiff was providing to
       the patients. Here, Plaintiff doesn’t even contest that multiple claims were filed
       against him, that they were investigated and discussed with him. Therefore,
       because Plaintiff did violate the contract, Defendant did have cause to terminate
       him, even without the 90 days’ notice.

        The trial court initially ordered that plaintiff repay the entire $30,000 signing bonus, but,
on plaintiff’s motion for reconsideration, reduced the obligation to $20,000. Plaintiff was thus
held to repay a prorated portion of that bonus. However, he implicitly argues that he should be
allowed to retain the entire bonus on the ground that defendant terminated him without cause.

       In wrongful discharge cases, generally the trier of fact decides whether the employee was
discharged for cause. See Toussaint v Blue Cross & Blue Shield, 408 Mich 579, 620-624; 292
NW2d 880 (1980). But where a party moving for summary disposition supports the motion with
documentary evidence, the opposing party may not rest on mere allegations or denials in that
party’s pleadings, but must offer evidence to establish the existence of a genuine issue of
material fact. MCR 2.116(G)(4); see also Reed v Reed, 265 Mich App 131, 141; 693 NW2d 825
(2005). “Circumstantial evidence can be sufficient to establish a genuine issue of material fact,
but mere conjecture or speculation is insufficient.” McNeill-Marks v Midmichigan Med Ctr, 316
Mich App 1, 16; 891 NW2d 528 (2016).

        In this case, defendant offered an affidavit from a nurse manager of its emergency
department, in which the latter attested to having personally observed plaintiff insulting and
threatening patients, reporting work he had not performed, and instructing staff without rationale
to send all waiting emergency-room patients home. According to this witness, plaintiff’s
improper interactions with patients twice resulted in the involvement of security personnel. This
witness additionally reported that he once referred plaintiff to a call from defendant’s pharmacy
concerning a patient with a documented allergy to a prescribed medication. Plaintiff “cursorily”
retorted that “he was ‘the doctor’ and did not care about the Pharmacy Department’s concern.”
Plaintiff then “hung the phone up without addressing the concern.”

         The director of defendant’s emergency department attested in an affidavit that he had
received several complaints that plaintiff had spoken insultingly to staff and patients and refused
to examine or treat patients needing attention. This witness reported that, upon his personal
follow-up in one case, he concluded that plaintiff had documented conducting a full examination
in a situation where he had not offered an examination or treatment.

       Plaintiff asserts that evidence in support of a (C)(10) motion must be substantively
admissible, 1300 LaFayette East Coop, Inc v Savoy, 284 Mich App 522, 525; 773 NW2d 57




                                                -8-
(2009), and that the latter witness offered hearsay. 3 However, we conclude that, to the extent
that defendant provided such information, it was not to prove the truth of the matters asserted,
but rather to explain why its official developed and further investigated concerns about plaintiff.
Moreover, we agree with defendant that the patients’ oral statements that the latter witness
entertained would be excepted from the rules against hearsay as “made for purposes of medical
treatment or medical diagnosis in connection with treatment,” MRE 803(4), and that any written
accounts may qualify as records “kept in the course of a regularly conducted business activity,”
MRE 803(6).

        Plaintiff himself acknowledged in his deposition that defendant had to contend with
numerous complaints about him. Although plaintiff has consistently denied the factual bases of
those complaints, and attributed pernicious motives to some of his colleagues, he has offered
nothing beyond these conclusory denials and opinions to rebut defendant’s substantial evidence
implicating him in misconduct. And plaintiff’s opinions concerning his colleagues’ motives do
not rise above mere speculation, given that plaintiff does not suggest or offer any evidence that
defendant responded differently to other employees who had created similar concerns, or that
defendant otherwise did not generally undertake its disciplinary measures with reasonable
consistency.

       For these reasons, plaintiff cannot demonstrate that the trial court erred by granting
defendant’s motion for summary disposition on its contract claim.

                                      V. BYLAWS CLAIM

       Plaintiff invoked defendant’s Medical Staff Bylaws to claim that defendant denied him
pretermination procedural rights in connection with the complaints against him.

        Article VII of the bylaws is headed “CORRECTIVE ACTION,” and sets forth grounds
and procedures for addressing problems for a practitioner’s performance, including for
suspension and termination. Article VIII is headed “HEARING AND APPELLATE REVIEW
PROCEDURE,” and sets forth the avenues through which a practitioner facing adverse action
may respond, including a hearing and internal appellate review. Plaintiff asserts that defendant
failed to abide by the bylaws because it failed to provide him with notice of the particulars
deemed to require corrective action, failed to engage the Medical Executive Committee, failed to
involve an ad hoc committee, and failed to provide plaintiff with a hearing or appellate
opportunities.

        Defendant does not assert that all of the procedures set forth in the bylaws were in fact
followed, but emphasizes that the bylaws disclaim their having any contractual significance. In
particular, ¶ 4.6.3 states that “[t]he effect of expiration or other termination of a contract upon a
Practitioner’s Medical Staff membership status and clinical privileges will be governed solely by


3
   Hearsay, meaning testimony relating a person’s unsworn, out-of-court assertions offered to
prove the truth of the matter asserted, MRE 801(c), is generally inadmissible, MRE 802, subject
to several exemptions and exceptions as provided by the rules of evidence, MRE 801-805.


                                                -9-
the terms of the Practitioner’s contract with the Medical Center.” Paragraph 4.9 is headed
“BYLAWS NOT A CONTRACT,” and provides as follows:

       These Bylaws shall not be deemed as a contract of any kind between the
       Governing Body or the Medical Center and the Medical Staff or any individual
       member thereof. Applications for, the conditions of, and the duration of
       appointment to the Medical Staff or the granting of Clinical Privileges as a
       Practitioner or Allied Health Professional shall not be deemed contractual in
       nature since the continuance of any such privileges at this Medical Center is based
       solely upon a Practitioner’s continued ability to justify the exercise of such
       privileges. The Governing Body is obligated to use fundamental fairness in
       dealing with Medical Staff members, Allied Health Professionals and applicants
       for those positions and may fulfill that obligation by following the procedures
       specified in these Bylaws and related documents or any other procedures which
       are fair in the circumstances.

        The trial court did not recognize any need to determine whether defendant failed to
follow any procedures set forth in its bylaws with regard to any part of plaintiff’s employment,
termination, or hospital privileges, on the ground that the bylaws gave rise to no enforceable
procedural rights. The court’s explanation of its decision to grant defendant summary
disposition of the bylaws claim pertinently stated:

               Defendant’s main argument is that the bylaws specifically state within that
       these bylaws are not a contract. The contract between Plaintiff and Defendant
       was clear and unambiguous[;] . . . it stated that Plaintiff had no right of appeal.
       Plaintiff even admits within his deposition that the bylaws specifically state they
       are not a contract . . . . Even within the bylaws it states in section 4.9 Bylaws not
       a contract . . . .

              Also pursuant to the bylaws . . . the effect of the termination of a contract
       is governed and subject to the “contract” with the medical center. . . .

              . . . The contractual disclaimer at issue in this case . . . clearly evidences
       and communicates the employer’s intent not to be bound by the handbook
       provisions.

              Here Plaintiff’s argument is that enforcing a contractual disclaimer would
       be against public policy. . . . The bylaws simply stated that they were not a part of
       the contract and Plaintiff acknowledged that.

               Therefore, based on case law, this Court finds that the bylaws were not
       considered a part of the contract (they defer to the terms of the employment
       contract), and therefore Defendant’s motion is granted and Plaintiff’s motion is
       denied.




                                               -10-
        In reaching its decision, the trial court cited Lytle v Malady (On Rehearing), 458 Mich
153; 579 NW2d 906 (1998). In that case, our Supreme Court held that a “proper cause”
provision in an employee handbook did not overcome the presumption of at-will employment
where the handbook “provided that ‘[t]he contents of this booklet are not intended to establish
. . . any contract between . . . [the employer] and any employee,’ ” and thus “clearly
communicated to employees that the employer did not intend to be bound by the policies stated
in the handbook.” Lytle, 458 Mich at 166 (WEAVER, J., joined by BOYLE and TAYLOR, JJ.), 185-
186 (MALLETT, J., concurring in pertinent part).

         Again, ¶ 4.9 of the bylaws states that they “shall not be deemed as a contract of any
kind,” and also that “[t]he Governing Body is obligated to use fundamental fairness . . . and may
fulfill that obligation by following the procedures specified in these Bylaws.” The bylaws’
disclaimer of contract status “of any kind” demonstrates that they have no legal status under any
theory, including incorporation, reliance, or mutuality. The statement that the Governing Body
“may fulfill” its obligation to be fair “by following the procedures specified” (emphasis added)
underscores that the bylaws constitute mere guidelines instead of any kind of mandatory
authority.

        In arguing that operation of law grants the bylaws greater legal significance than their
disclaimers of contract status suggests, plaintiff relies on MCL 331.6(2), which states in pertinent
part:

       The [hospital] board shall provide for a system of accounts to conform to a
       uniform system required by law and for annual auditing of the accounts of the
       treasurer by a certified public accountant. . . . The board shall adopt bylaws,
       rules, and policies governing the operation and professional work of the hospital
       and the eligibility and qualifications of its medical staff. Physicians, nurses,
       attendants, employees, patients, and persons approaching or on the premises of
       the hospital and furniture, equipment, and other articles used or brought on the
       premises shall be subject to the bylaws, rules, and policies as the hospital board
       may adopt or authorize to be adopted. The board may deny or revoke staff
       membership, or suspend or reduce hospital privileges to a physician who violates
       a provision of the medical staff bylaws, rules, and policies.

MCL 333.21513(d), which, as noted above, also requires the “owner, operator, and governing
body” of a licensed hospital to organize its “medical staff to enable an effective review of the
professional practice in the hospital for the purpose of reducing morbidity and mortality and
improving the care provided . . . .”

        But plaintiff cites no authority for the proposition that this statutory mandate effectively
grants every person subject to such bylaws a cause of action for a hospital’s failure to strictly
abide by them. Indeed, the only remedy specified in MCL 331.6(2) is a hospital board’s
prerogative to take adverse administrative action against violators; there is no implication that
the referenced “[p]hysicians, nurses, attendants, employees, patients, and persons approaching or
on the premises of the hospital” have a cause of action, in contract or otherwise, if they are
aggrieved by a hospital’s failure to adhere to the bylaws.


                                               -11-
       Even so, “[i]t is well settled under Michigan law that an employer’s statement of policy
contained in a manual or handbook can give rise to contractual obligations in certain
circumstances.” Bodnar v St John Providence, Inc, 327 Mich App 203, 213; 933 NW2d 363
(2019), lv pending. But as the Supreme Court stated in Lytle, 458 Mich at 166, the
circumstances bringing about such obligation must constitute the basis for a reasonable
expectation rising to the level of an enforceable promise and this outcome is averted by a
“contractual disclaimer” that “clearly evidences and communicates the employer’s intent not to
be bound by the handbook provisions,” id. at 170.

        Plaintiff takes issue with the trial court’s reliance on Lytle, on the grounds that it neither
applied the same bylaws at issue in the present case, nor involved physicians with hospital staff
privileges. However, plaintiff fails to explain how these factual differences render Lytle inapt.

        In Toussaint, 408 Mich at 598, our Supreme Court held that an employment contract may
take on a just-cause provision “by express agreement, oral or written, or as a result of an
employee’s legitimate expectations grounded in an employer’s policy statements.” But
Toussaint involved no written disclaimers concerning the legal enforceability of any such
statements or expectations. Plaintiff suggests that the policy statements here at issue should
create enforceable rights even despite such disclaimers, on the ground that the employer in
Toussaint voluntarily set forth the policies at issue. He also argues that the Supreme Court
attached significance to that employer’s expectation of deriving a benefit from doing so, see id.
at 619, in contrast to the legislative mandate at work in this case. But plaintiff presents a
distinction without a difference. Plaintiff offers us no reason to doubt that the Legislature
expected hospitals themselves to be among the beneficiaries of the requirement to set forth
bylaws and policies governing their operations, and, as noted, nothing in the legislation creating
a hospital’s bylaws suggests a private cause of action. See MCL 331.6(2) and 333.21513(d).
Thus, the caselaw establishes that the trial court here correctly determined that the written
statements of policy did not rise to the level of enforceable promises in light of the express
disclaimers of any contractual significance involved with these bylaws.4

                                   VI. DEFAMATION CLAIM

         Plaintiff next argues that the trial court erred in dismissing his defamation claim but he
fails to identify any specific document or other communication that he alleges was defamatory or
specify the exact words he takes issue with. The trial court’s rationale for rejecting plaintiff’s
defamation claim indicate that plaintiff complained of unfavorable performance reports that
defendant offered other prospective employers.

        Defamation requires proof of “(1) a false and defamatory statement concerning the
plaintiff, (2) an unprivileged communication to a third party, (3) fault amounting at least to



4
 Plaintiff cites two nonbinding cases from the Saginaw Circuit Court. We agree with the trial
court that available binding authority resolves this issue and thus consultation of nonbinding
authority is unwarranted.


                                                -12-
negligence on the part of the publisher, and (4) either actionability of the statement irrespective
of special harm (defamation per se) or the existence of special harm caused by publication.”
Mitan v Campbell, 474 Mich 21, 24; 706 NW2d 420 (2005).

        In granting defendant summary disposition of plaintiff’s defamation claim, the trial court
did not address the truth of the subject communications or any attendant damages. Instead, the
court decided that defendant was exercising a well-established employer’s privilege in issuing
the relevant communications. The trial court first noted that plaintiff had admitted signing a
document allowing defendant to release information about his employment, which plaintiff does
not dispute.

        The trial court then cited Gonyea v Motor Parts Fed Credit Union, 192 Mich App 74, 78-
79; 480 NW2d 297 (1991), in which we recognized that “[a]n employer has the qualified
privilege to defame an employee by making statements to other employees whose duties interest
them in the subject matter,” and recited the elements of the qualified privilege as “(1) good faith,
(2) an interest to be upheld, (3) a statement limited in scope to this purpose, (4) a proper
occasion, and (5) publication in a proper manner and to proper parties only.” The trial court
additionally cited MCL 333.20175(5), which requires “a health facility” to report certain adverse
actions taken against health professionals, and subsection (6), which provides:

         Upon request by another health facility or agency seeking a reference for purposes
         of changing or granting staff privileges, credentials, or employment, a health
         facility or agency that employs, contracts with, or grants privileges to health
         professionals licensed or registered under [the Public Health Code5] shall notify
         the requesting health facility or agency of any disciplinary or other action
         reportable under subsection (5) that it has taken against a health professional
         licensed or registered under [the Public Health Code] and employed by, under
         contract to, or granted privileges by the health facility or agency.

       The trial court determined that, because plaintiff agreed in writing that defendant would
be free to provide information about him to prospective employers, “[t]he only way Plaintiff
could overcome this, is if Plaintiff shows that Defendant did this out of malice,” but that “there
was no showing of malice on the Defendant’s part.”

       Plaintiff asserts that the trial court erred by failing to consider the evidence that defendant
did not follow its bylaws, that defendant relied on hearsay over plaintiff’s denials in deciding to
terminate him and providing damaging information to others, that the director of defendant’s
emergency department “made admissions that contradict the very statements Defendant had
made about Plaintiff,” and that defendant offered defamatory statements after plaintiff “refused
to submit to Defendant’s bribe letter.”




5
    MCL 333.16101 et seq.


                                                -13-
        Concerning the bylaws, as discussed earlier, they clearly disclaim their own contractual
significance while deferring to actual contracts. Accordingly, citing defendant’s election to act
against plaintiff as expeditiously as allowed by the employment agreement, as opposed to
through exercise of bylaws procedures, as evidence of bad faith on defendant’s part in reporting
negatively on plaintiff’s employment is speculative.

        As to plaintiff’s assertion that defendant defamed him with hearsay that he denied,
plaintiff’s incomplete briefing of this issue specifies neither the alleged hearsay and attendant
denials, nor defendant’s emergency department director’s and defendant’s seemingly
contradictory statements. In any event, as explained earlier, plaintiff’s hearsay objections are
without merit. Further, that a medical employer would take note of second-hand information
concerning physician misconduct or dereliction of duty, while looking skeptically upon an
employee’s self-serving explanations in the matter, strikes us as unremarkable. This is likewise
the case if not all of an employer’s sources of information are entirely consistent about such
matters. This seems of particular significance, given that plaintiff’s amended complaint asserted
that his employment ended not because he was determined actually to have failed to comply with
applicable rules and regulations, but because of his “alleged” failure. Truth is an absolute
defense to a defamation claim. Porter v Royal Oak, 214 Mich App 478, 486; 542 NW2d 905
(1995). That there were such allegations is undisputed.

        The trial court additionally stated that defendant “fails to provide any evidence that those
who authorized the letter to prospective employers were in anyway involved in the claims
asserted in this lawsuit.” Plaintiff does not suggest that the court erred in concluding that he
failed to show any linkage between defendant’s unfavorable reports about his performance and
any of defendant’s personnel who might have harbored animosity against him.

       For these reasons, we reject plaintiff’s challenge to the trial court’s decision to grant
defendant summary disposition on his defamation claim.

                          VII. MOTION FOR RECONSIDERATION

        In asserting that the trial court abused its discretion in partially denying his motion for
reconsideration,6 plaintiff offers only cursory argument, referring to what is “set forth more fully
in the proceeding [sic] discussions,” and also “in Plaintiff’s motion for reconsideration.”
Plaintiff thus asks us to search through his appellate brief for an argument supporting
reconsideration, or to treat his motion and supporting brief below as fully incorporated into his
appellate brief. But, pursuant to MCR 7.212(C)(7), which sets forth detailed requirements for
arguments presented in an appellant’s brief, an appellant cannot rely on the reader to discover
pertinent arguments from other parts of his brief or incorporate by reference his lower-court
advocacy. We therefore deem this issue abandoned for lack of clear argument, as required by the




6
 See Kokx v Bylenga, 241 Mich App 655, 658-659; 617 NW2d 368 (2000) (stating that a court’s
decision on a motion for reconsideration is reviewed for an abuse of discretion).


                                               -14-
court rules. See Keller, 256 Mich App at 339-340; Rickner v Frederick, 459 Mich 371, 377 n 6;
590 NW2d 288 (1999).

       Affirmed.

       Defendant may tax costs under MCR 7.219(A).



                                                         /s/ Mark T. Boonstra
                                                         /s/ Jonathan Tukel
                                                         /s/ Anica Letica




                                            -15-